  Case 3:07-cr-00338-K Document 236 Filed 07/28/20        Page 1 of 2 PageID 1018



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION


UNITED STATES OF AMERICA                    §
                                            §
                                            §
v.                                          §   NO. 3:07-CR-0338-K (05)
                                            §
CHRISTOPHER LADALE SANDERS,                 §
Defendant                                   §


             MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge Rebecca Rutherford for consideration. The Court

has received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. Defendant having waived allocution before this Court as well as

his right to object to the Report and Recommendation of the United States Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct.

       It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court. It is further ORDERED that the Defendant be

committed to the custody of the Bureau of Prisons to be imprisoned for a term of (6)

Six months. No term of Supervised Release to follow.




NO. 3:16-CR-00359-K (01)
PAGE 1
 Case 3:07-cr-00338-K Document 236 Filed 07/28/20        Page 2 of 2 PageID 1019



     The Defendant shall receive credit for time served prior to revocation.

     SO ORDERED.

     Signed July 28th, 2020.




                                      ___________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE




NO. 3:16-CR-00359-K (01)
PAGE 2
